Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2009/0228238 – related to various principles and techniques that may be used, independently or in combination, to solve stochastic problems. These principles may be used to create and/or operate stochastic circuits that randomly generate samples according to a probability distribution function modeling the stochastic problem. The circuit may be operated to generate a stream of such samples based on data representative of a scenario for which a stochastic problem is to be solved.
	The prior art of record does not teach or suggest at least “a selection unit, implemented by the hardware, when a uniform random number less than or equal to a second probability is generated, the second probability being a probability of the stochastic variable becoming a value within a predetermined interval in a second discrete distribution, which is a discrete Gaussian distribution on a one-dimensional lattice the center of which is the origin, selects, as a random number generation method, an accumulation method in which a functional value defining the second discrete distribution is used, when a uniform random number greater than the second probability is generated, selects a rejection sampling method as the random number generation method;” as recited in claims 1, 5, and 6. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182